Citation Nr: 0630028	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased rating for arteriosclerotic heart 
disease and myocardial damage with hypertension, currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in August 
2006.  See 38 U.S.C.A. § 7107(a) (West 2002 and Supp. 2005); 
38 C.F.R. § 20.900(c) (2005).


REMAND

The veteran's service-connected heart disability is presently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7101-7005.

Under Diagnostic Code 7005, a 30 percent evaluation requires 
a workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted when there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  The maximum 100 
percent evaluation requires chronic congestive heart failure, 
or; where a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  

Diagnostic Code 7101 provides for a 20 percent rating for 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
is assigned for diastolic pressure predominantly 120 or more.  
Finally, the maximum schedular rating of 60 percent is 
assigned for diastolic pressure predominantly 130 or more.

Associated with the claims file are VA outpatient treatment 
reports dated through March 2003.  In March 2004 the veteran 
reported that he receives medical care at the Leavenworth VA 
medical center.  He has also pointed out that he has his 
blood pressure regularly checked and that it is high enough 
to warrant an increased rating to 40 percent.  Treatment 
reports from March 2003 to the present have not been 
requested nor are they associated with the claims file.  

The veteran was last afforded a VA examination in November 
2003.  At that time the examiner reported that the veteran's 
blood pressure was 157/80 and 168/78.  The veteran underwent 
an exercise stress test which revealed that the veteran 
obtained a workload of 6.2 metabolic equivalents (METS) and 
his blood pressure was recorded as 171/67 at the completion 
of the stress test.  The examiner reported that the veteran 
did not have chest pain at his achieved workload.  The 
examiner noted that the test was terminated due to fatigue 
and that the veteran experienced ventricular bigeminy toward 
the end of the stress test.  The Board notes that the results 
of this examination are almost three years old.  In order to 
properly evaluate the veteran's claim, especially in light of 
the veteran's contentions of ongoing treatment/evaluation, 
another cardiac examination is required.  

(The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).)  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which 
includes an explanation of the 
information or evidence needed to 
establish an effective date for the 
claim on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
hypertension or other heart disease.  
He should also be asked to identify 
all locations where he has had 
regular blood pressure checks.  
After securing the necessary 
releases, the RO should obtain those 
records that have not previously 
been secured.  The RO should 
specifically request all VA 
treatment records from March 2003 to 
the present.

3.  After completing the development 
actions requested above, the veteran 
should be afforded a VA examination 
by a cardiologist.  The claims file 
should be reviewed by the examiner 
as part of the overall examination.  
All indicated studies, tests and 
evaluations deemed necessary should 
be performed, but should 
specifically include blood pressure 
readings and testing necessary to 
apply the criteria of Diagnostic 
Code 7005.  The examiner should 
indicate whether dyspnea, fatigue, 
angina, dizziness, or syncope are 
produced at workloads of (1) three 
or less METs, (2) greater than 
three, but less than five METs, (3) 
greater than five, but less than 
seven METs, (4) greater than seven, 
but less than ten METs, or (5) 
greater than ten METs.  If a 
determination of METs cannot be done 
because the veteran cannot undergo 
or complete the necessary testing, 
the examiner should provide an 
estimate of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow 
stair climbing or shoveling snow) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope.  The 
examiner also should indicate 
whether the veteran's cardiac 
disability requires continuous 
medication; whether there is 
evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-ray; whether 
there is evidence of chronic 
congestive heart failure; whether 
there is evidence of acute 
congestive heart failure within the 
last year and, if so, whether there 
was more than one episode; and 
whether there is any left 
ventricular dysfunction and, if so, 
whether the ejection fraction is (1) 
less than 30 percent, (2) 30 to 50 
percent, or (3) more than 50 
percent.  

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

